COMBS, Justice,
dissenting.
I respectfully dissent from the majority opinion, and would suppress the seized evidence.
Almost 215 years ago our forefathers brought forth on this continent a new nation conceived in liberty and dedicated to the proposition that all men are created equal and endowed by their Creator with certain unalienable rights, that among these are life, liberty and the pursuit of happiness. That to secure these rights, governments are instituted among men, deriving their just powers from the consent of the governed.
By this hallowed document our forefathers placed in proper perspective the role of the state and that of the people. They gave the people all of the rights and placed the duty upon the government officials to preserve and protect those rights.
This case challenges those basic principles. Here appellant, in the wee hours of the morning of October 29, was walking on a street in Dayton, Ohio, when he was stopped by the Dayton police. The police testified that they recognized him as the driver of a silver Monte Carlo they had seen a few minutes earlier. Without Mir-andizing him they proceeded to question him as to his name, and the whereabouts of the car. Upon learning his name they almost immediately ascertained that there was an outstanding warrant for his arrest. He was then arrested and searched. They found a General Motors automobile key. Thereafter they took him to jail and returned to the area to search for the vehicle, which was promptly discovered and searched. The officers testified that they found some clothing in the back seat and in furtherance of a departmental policy they had to secure the clothing, and that the same policy required impoundment of the vehicle which necessitated an inventory. To do this they had to pry open the trunk lid, whereupon they found the narcotics which had been stolen from Taylor Drug Store.
It was conceded that there was nothing unlawful in walking along the street. They testified that the earlier observations of the car justified further search. The following is a description by one of the officers as to his observations. He was asked this question:
Q. And just so our court’s clear, would you kind of describe the actions of the defendant and why you initially wanted to pull him over?
A. He just looked like he didn’t want to talk to us, he looked like he was making evasive movements to keep from falling in behind us, or our falling in behind him I should say. It looked like his course was deviated at the last second, an unscheduled turn, looked like he had contrived an effort to conceal his face and when we U turned he floored it. All these things were fairly indicative to me with fifteen years’ experience the man didn’t want to talk to us.
The recent case of Viveros v. State of Texas, 799 S.W.2d 458 (Tex.App. — Corpus Christi 1990), is amazingly similar to this case. In reversing the conviction and suppressing the evidence the Texas appellate court correctly stated the principles involved here and said:
A Fourth Amendment seizure occurs when there is a governmental termination of freedom of movement through means intentionally applied. Michigan Dept, of State Police v. Sitz, — U.S. *821—, —; 110 S.Ct. 2481, 2485, 110 L.Ed.2d 412 (1990). Stops by roving patrols are considered Fourth Amendment seizures. See e.g., Delaware v. Prouse, 440 U.S. 648, 653, 99 S.Ct. 1391, 1395, 59 L.Ed.2d 660 (1979). This stop was an intentional termination of freedom of movement by the State; thus, it was a Fourth Amendment seizure.
Our first inquiry is whether the seizure was reasonable. The constitutionality of a seizure for the purposes of investigation is measured by the reasonable suspicion test and not the probable cause standard set forth in the Constitution. Id. at 664, 99 S.Ct. at 1401; Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 1879, 20 L.Ed.2d 889 (1968).
For a stop to be reasonable under the legal suppression standard, there must be some indication or reasonable inference of criminal conduct. Here there was no indication of any criminal conduct on the part of appellant nor could any such inference be drawn.
To permit police to stop a citizen on the basis of such flimsy factors as existed here is to create a condition far more dangerous than those existing at the time of the General Warrants issued by the infamous Star Chamber of England. At least the arresting officer there had a warrant in his possession. True, it didn’t name a defendant nor define a crime, but he had a Writ. To sanction this seizure is to allow a stopping and an arrest based upon the mere suspicion of the arresting officer.
Nowhere did the people ever give a law enforcement agency such unbridled authority, nor did they ever surrender their precious liberties to be free of such intrusions.
That the appellant robbed Taylor Drug Store at gunpoint cannot be denied or disputed. But suppressing this evidence is a small price to pay for the preservation of our constitutions. The policemen who testified at the suppression hearing were well informed as to police department policies concerning impoundment of cars and inventory searches. It is indeed regrettable that they were so ignorant of our supreme law — our constitutions.
LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
The appellant’s car was legally parked at the curb and unoccupied. There were no exigent circumstances. The fact that the appellant had been placed under arrest and taken to the local jail provided no more justification to find and search his car without a warrant than it would have provided for a warrantless search of his home.
This was not a legitimate inventory search by any stretch of the imagination, and we should not stretch the constitution to legitimize it. The search was a violation of the appellant’s constitutional protection against illegal search and seizure as guaranteed by both the Fourth Amendment of the United States Constitution and Section 10 of the Kentucky Constitution.
We should reverse and remand.
COMBS, J., joins this dissent.